Citation Nr: 0803294	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-16 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hip disorder, 
to include aggravation of a pre-existing fractured left 
superior pubic ramus. 

2. Entitlement to service connection for a left leg disorder. 

3. Entitlement to service connection for a bilateral knee 
disorder. 

4. Entitlement to service connection for a back disorder. 

5. Entitlement to service connection for bilateral neuropathy 
of the lower extremities, to include as secondary to service-
connected bilateral plantar fasciitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 2002 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO). In July 2003, jurisdiction of this matter was 
transferred to the St. Petersburg, Florida RO. 

The issue of service connection for a left hip disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no medical evidence of record that shows that the 
veteran presently has a left leg disorder, bilateral knee 
disorder, back disorder, or bilateral neuropathy of the lower 
extremities. 


CONCLUSION OF LAW

A left leg disorder, bilateral knee disorder, back disorder, 
nor bilateral neuropathy of the lower extremities was 
incurred in, or aggravated by service, nor are any of the 
disorders secondary to service-connected bilateral plantar 
fasciitis. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in her possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter dated 
in January 2003, the veteran was advised in accordance with 
the law, prior to the June 2003 rating decision, and in 
accordance with the requirements of C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2006. 
Additionally, since the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The claims at issue were remanded by the Board in December 
2006 for, among other directives, the conduct of clarifying 
VA medical examinations. Apart from the record showing that 
the veteran was mailed a copy of the Board's remand action, 
the AMC/RO sent the veteran a letter, at her last known 
address, in an attempt to develop the claims. She was told 
that the VA medical facility nearest her would be scheduling 
her for a VA examination. She was told she would be contacted 
as to when and where to report. She was also told of the 
importance of the examination, and informed if she was unable 
to report for the examination as scheduled, she should 
contact the facility to arrange a more convenient place and 
time. 

In February 2007, the AMC/RO sent the veteran a letter, 
indicating in pertinent part, that the Gainesville VA Medical 
Center had informed them that she refused to show for her 
scheduled examination and asked that she be provided an 
examination at a different location. She was asked to reply 
within 30 days as to what location she would like to use to 
have her examination performed. She did not reply. 

The record thus indicates that the veteran has foreclosed all 
further medical inquiry as to these claims, and the Board is 
therefore obligated to proceed without the veteran's 
cooperation. The law provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record. See 38 C.F.R. § 3.655(b). While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim. If a claimant 
wishes assistance, she cannot passively wait for it in 
circumstances where she should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). The 
veteran has failed to cooperate with VA's further efforts to 
develop the claim. 

The RO has otherwise taken appropriate action to comply with 
the duty to assist the veteran with the development of her 
claim. The record includes service medical evidence and VA 
treatment records. The veteran submitted additional service 
medical records which were duplicates of evidence already 
contained in the record. There are no known additional 
records or information to obtain. 

A hearing was offered, and the veteran testified at a RO 
hearing before a hearing officer in December 2005. A 
transcript of the hearing was not available due to a 
malfunction of the recording equipment, however, the hearing 
officer reported on the testimony presented in a 
December 2005 supplemental statement of the case (SSOC). 
Moreover, she was given 60 days to make any comments on any 
additional information contained in the SSOC. She did not 
reply.  As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with her claim.

Service Connection 

The veteran asserts that she has a left leg disorder, a 
bilateral knee disorder, a back disorder, and neuropathy of 
the lower extremities, incurred as a result of service, and 
in the alternative, due to her service-connected bilateral 
plantar fasciitis. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2006). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448. 

VA amended 38 C.F.R. § 3.310, to conform the regulation to 
Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b).

The veteran's service medical records include various 
documents, related to treatment for a pre-service entry 
automobile accident. In substance, these show that in March 
2001, (i.e., approximately nine months prior to service 
entry), the veteran sustained a left sacroiliac joint 
disruption, and a right pubic ramus fracture. In an August 
2001 letter, David V. Anderson, M.D., reported that since the 
pre-service accident the veteran had resumed work without 
restrictions and without complaints. He added that clinical 
examination at that time revealed the veteran's pelvis had 
"full symmetrical motion without discomfort on lateral 
compression." Her neurologic status was intact, and 
radiographic examination showed her pubic fracture to be 
healed.

Also of record is the veteran's pre-service entrance physical 
examination, dated in September 2001. At that time, she 
reported that she had sustained the fractured pelvic bone in 
the automobile accident detailed above. However, she then 
denied having, or ever having had, "recurrent back pain or 
any back problem," "numbness or tingling," "impaired use 
of . . . legs," "swollen or painful joints," or "knee 
trouble." Upon clinical examination, the occurrence of the 
pre-service car accident was noted, and the examiner further 
observed that the veteran then denied having any medical 
problems. A January 2002 re-screening recorded similar 
findings, and the veteran was accepted for military service.

The veteran's service medical records show various complaints 
of pain throughout her approximately one year of military 
service. The veteran complained of knee pain in 
February 2002. The knees were described as stable. 

In March 2002, she complained of increasing bilateral knee 
pain, and reported that the symptoms began during basic 
training. She was treated for possible bilateral stress 
fractures. In July 2002, the veteran complained of pelvic 
pain. she had full range of motion of her knees, strength was 
5/5, and the knees were found to be within normal limits. 

In August 2002, the veteran was seen complaining of left leg, 
left hip and low back pain. Her pre-service automobile 
accident resulting in a fractured public ramus was noted. 
However, contemporaneous clinical evaluation noted that there 
was full and active range of motion of the left leg, left 
hip, and back, although there was also noted some pain in the 
left hip area. The assessment was that the veteran had left 
hip pain of unknown etiology.  

In September 2002, the assessment was back pain with 
radiculopathy. In October 2002, the veteran's complaints of 
left leg and back pain resulted in the veteran undergoing a 
magnetic resonance imaging (MRI) which showed a normal spine. 
X-rays studies resulted in normal findings. In October 2002, 
an electromyography (EMG) showed polyneuropathy, etiology 
unknown. 

The veteran underwent a pre-separation physical examination 
in October 2002. She endorsed having had recurrent back pain, 
numbness and tingling, swollen or painful joints, knee 
trouble and "broken bones." However, the report of clinical 
examination indicated that her lower extremities, spine and 
"other musculoskeletal" areas and neurological systems were 
all "normal."

The veteran underwent a radiological examination in February 
2003, conducted by a non-VA practitioner, M.E. Weiner, M.D. 
He reported that there was no evidence of compression or 
other fracture of the lumbosacral spine, and the 
intervertebral disc spaces were not significantly 
compromised. 

The veteran underwent a VA examination in February 2003. The 
veteran made complaints of pain of the left leg, bilateral 
knees, back, and symptoms consistent with bilateral 
neuropathy of the lower extremities. However, the examiner 
indicated that there was no pathology to render a diagnosis 
of the left leg, bilateral knees, back, or the claimed 
condition of neuropathy. X-rays of the knees, lumbosacral, 
thoracic, and cervical, spines showed no abnormality 
demonstrated. 

In July 2004, the veteran underwent an EMG. This procedure 
showed a normal study. There was no evidence of peripheral 
neuropathy or lumbar radiculopathy. 

The veteran testified at a personal videoconference hearing 
before a hearing officer at the RO in December 2005. A 
transcript of the hearing was not available because of the 
malfunction of the recording equipment. The hearing officer 
reported in a December 2005 SSOC of the veteran's testimony 
about her complaints of her disorders and how they affected 
her ability to perform her military duties. She also 
testified regarding her present complaints, and claimed the 
disabilities in the alternative, as due to her service-
connected bilateral plantar fasciitis. 

As noted above, by the veteran's failure to report for a VA 
medical examination, she has limited the record to its 
present state of development. The available medical evidence 
of record shows no evidence of left leg, bilateral knee, 
back, or bilateral neuropathy of the lower extremities since 
service, apart from various complaints of continuing pain. 
The VA examination of February 2003, clearly states that 
there is no pathology to render a diagnosis for any of the 
aforementioned disorders. Pain does not, by itself, without a 
diagnosed or identifiable underlying malady or condition, 
constitute a disability for which service connection may be 
granted. See also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir 2001).  

Further, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Here, there is no competent medical evidence of a 
left leg, bilateral knee, or back disorder or bilateral 
neuropathy of the lower extremities. Only the veteran has 
indicated that she has these disorders, directly related to 
service, or in the alternative, due to her service-connected 
bilateral plantar fasciitis. It is well established that 
laypersons cannot provide testimony when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without a diagnosed left leg, bilateral knee, or back 
disorder, or bilateral neuropathy of the lower extremities, 
(i.e., without a mere complaint of continued pain), there is 
no basis upon which these claims can be granted.  Based on 
the foregoing, service connection is not warranted for a left 
leg, bilateral knee, or back disorder or bilateral neuropathy 
of the lower extremities on a direct basis, or secondary to 
service-connected bilateral plantar fasciitis. 


ORDER

Service connection for a left leg disorder, bilateral knee 
disorder, back disorder and bilateral neuropathy of the lower 
extremities, on a direct basis or secondary to bilateral 
plantar fasciitis is denied. 


REMAND

Further development is necessary with regard to the veteran's 
claim for service connection for left hip disorder, to 
include residuals of a fractured left superior pubic ramus. 

The veteran claims that she had a preexisting left hip 
disorder, to include residuals of a fractured left superior 
pubic ramus and that while on active duty, this disorder was 
aggravated by her active service. 

After service, the veteran underwent a VA examination in 
February 2003. Initially, the examiner indicated that the 
veteran essentially had no major functional restrictions. The 
examiner also stated that the diagnosis was primarily based 
upon the veteran's history. In an addendum report, the 
examiner stated that the veteran's left hip, to include 
residuals of a fractured left superior pubic ramus was 
limited by 90 percent pain, 5 percent fatigue, and 5 percent 
lack of endurance. It is not clear if the examiner is 
indicating that the veteran has a disorder that is limited in 
motion and that may have been aggravated by service. 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition. 38 U.S.C. § 1153. If 
this burden is met, then the veteran is not entitled to 
service-connected benefits. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003). The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999). After determining whether the 
presumption of soundness has been rebutted the Board will 
consider whether the claimed disability was "made worse" by 
his military service. As such, the examiner is asked to 
review the service medical evidence and his previously 
provided examination with addendum, and make a determination 
as to whether or not the veteran's left hip disorder was 
aggravated, or worsened in service. 

For these reasons, the claim is REMANDED for the following 
action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for her left hip 
disorder, to include residuals of a 
fractured superior pubic ramus, that is 
not evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC will request that the VA 
examiner who examined the veteran in 
February 2003 review the claims file and 
his findings and provide an addendum, 
clarifying his previous addendum provided 
to the February 2003 VA examination. The 
examiner indicated in his examination 
report that the veteran had no abnormal 
movement and the range of motion of her 
left hip was within normal limits. The 
addendum later indicated range of motion 
of the left hip limited 90 percent by 
pain, 5 percent by fatigue, and 5 percent 
by endurance. The examiner should 
indicate, after review of the service 
medical evidence, the following:

a. If the veteran has limitation of 
motion of the left hip, is it the 
result of her fractured pubic ramus?
        
 b. If the limitation of the left 
hip is the result of the fractured 
pubic ramus, is this a worsening of 
the condition? 
 
 c. If there is a worsening of the 
condition is this worsening caused 
by service, or is the increase due 
to the natural progress of the 
condition? 
 
 If the examiner is no longer available 
or if deemed necessary by the RO/AMC, a 
comprehensive medical examination will be 
conducted, provided that the veteran 
cooperates in the scheduling of the VA 
examination. In the event she fails to 
appear for any scheduled examination, the 
RO/AMC should ensure that such failure is 
annotated in the record.

3. Following such development, the RO/AMC 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.). If 
any such action does not resolve the 
claim, the RO/AMC shall issue the veteran 
a Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


